Case 1:18-cv-10225-MLW Document 409 Filed 10/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT

DISTRICT OF MASSACHUSETTS
LILIAN PAHOLA CALDERON JIMENEZ

AND LUIS GORDILLO, ET AL.,

individually and on behalf of all
others similarly situated,
Petitioner-Plaintiffs,

Vv. C.A. No. 18-10225-MLW

KEVIN K. MCALEENAN, ET AL.,

Respondent-Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)

ORDER

 

WOLF, D.d. October 18, 2019

With regard to Respondent's [October 17, 2019] Status Report
(Docket No. 408), it is hereby ORDERED that:

1. Counsel for the parties in this class action, and any
counsel for petitioners Ana Rodriguez, Romilson Ferreira, or Elton
Moniz individually,! shall confer and, by October 22, 2019, at
12:00 noon, report whether agreement has been reached concerning
the release of Rodriguez, Ferreira, and/or Moniz pending removal.
If not, they shall identify the issue(s) concerning each on which
there is disagreement and state their reasons for their respective

positions.

 

1 At the October 11, 2019 hearing Todd C. Pomerleau represented
Ferreira and Jeffrey B. Rubin represented Moniz.
Case 1:18-cv-10225-MLW Document 409 Filed 10/18/19 Page 2 of 2

2. Counsel for petitioners shall provide this Order
forthwith to any counsel for Rodriguez, Ferreira, and Moniz
individually. Such individual counsel shall attend the hearing on
October 23, 2019, at 1:30 p.m. See Oct. 17, 2019 Order (Docket

No. 406), 4.

| a oe
UNITED STATES DISTRICT JU
